In three related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground that she is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject children, the mother appeals from an order of the Family Court, Kings County (Elkins, J.), dated October 17, 2001, which denied her motion to vacate her default in appearing at the dispositional hearing.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the motion is granted, and the matter is remitted to the Family Court, Kings County, for a new dispositional hearing.
To vacate her default in appearing for the dispositional hearing, the appellant was required to demonstrate that there was a reasonable excuse for her default and a meritorious defense (see Matter of Glenna Arianna Patricia J-P., 303 AD2d 588 *868[2003]; Matter of Tenisha Tishonda T., 302 AD2d 534 [2003]; Matter of Angel Joseph S., 282 AD2d 752 [2001]). Although the Family Court has broad discretion in determining whether to grant a motion to vacate an order entered upon a party’s default (see Matter of Glenna Arianna Patricia J-P., supra; Matter of Tenisha Tishonda T., supra), under the facts of this case, we conclude that the appellant established a reasonable excuse for her default and a meritorious defense, and therefore, the Family Court improvidently exercised its discretion in denying the appellant’s motion to vacate her default in appearing at the dispositional hearing (see Matter of Kindra B., 296 AD2d 456, 458 [2002]). Feuerstein, J.P., Friedmann, McGinity and Schmidt, JJ., concur.